DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 20 recites the heights from the surface of the surface of the silicon carbide carrier to the apices of the precious metal cluster is from 0.3 nm to 0.45 nm, but such height corresponding to 1 to 2 atomic layers of Pt (precious metal) cluster (see instant publication para. [0097]).   However, claim 20’s parent claim 1 already requires precious metal cluster being two or more atomic layers from the surface of the silicon carbide carrier.  Therefore, claim 20 recited heights does not further limit its parent claim 1 required precious metal cluster atomic layers being 2 or more from the surface of the silicon carbide carrier.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-7 and 9, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vershinin (Synthesis and Properties of a Platinum Catalyst Supported on Plasma Chemical Silicon Carbide, High Energy Chemistry, 2017, vol 51, No. 1, pp 46-50).
Vershinin teaches a cluster-supporting catalyst having a silicon carbide carrier and Pt cluster having diameter of 3-4 nm supported on the silicon carbide carrier (page 46 last para, Fig. 2, page 47 right col. 2nd para.). Vershinin further teaches Pt cluster thickness can be 0.4 nm, 0.8 nm, since Pt atom having a radius of 136 pm, therefore such Pt cluster thickness correspondingly about 1.5 to 3 atomic layers from a surface of the silicon carbide carrier (table 1, page 47 right col. 2nd para., last para.), wherein such number of atomic layers overlaps with that of instantly claimed number of Pt atomic layers thus renders a prima facie case of obviousness (see § MPEP 2144. 05 I).   
Vershinin also teaches the Pt cluster thickness affects platinum specific surface area wherein Pt cluster having a thickness range of 0.8-4 nm and Pt cluster having such thickness leading to high number of Pt surface atoms thus lead to high catalytic activity in the CO oxidation reaction (table 1, page 47 2nd para., page 47 last para.-page 48 first para.). 
It would have been obvious for one of ordinary skill in the art to adopt a same Pt cluster thickness (i.e. same 2 or more atomic layers in the Pt cluster) as that of instantly claimed via routine optimization (see § MPEP 2144. 05 II)   for help obtaining a SiC supported Pt nanocluster catalyst having improved catalytic activity for CO oxidation reaction as suggested by Vershinin (table 1, page 47 2nd para., page 47 last para.-page 48 first para.). 
Regarding claim 1, as for the claimed “measured by a transmission electron microscope (TEM), a high-angle annular dark-field scanning transmission electron microscope (HAADE-STEM), or by Rutherford backscattering”, such limitations only related to the method used to determine the number atomic layers, but does not structurally limit the claimed catalyst.   Vershinin already teaches a substantially the same number of atomic layers in the Pt clusters, wherein the number of atomic layers of the precious metal determined by Pt clusters’ thickness, i.e. the height from the surface of the silicon carbide carrier to the apex of the previous metal cluster. 
As for the claimed “as measured with a scanning tunneling microscope”, such limitations only related to the method used to determine the Pt cluster thickness (i.e. a height from the surface of the silicon carbide to the apices of the precious metal cluster), but does not structurally limit the claimed catalyst.  Vershinin already teaches a substantially the same number of Pt thickness as that of instantly claimed. 
Regarding claim 2, Vershinin already teaches a same or substantially the same SiC carrier supported Pt nanocluster catalyst as that of instantly claimed, therefore, a same or the substantially the same silicon carbide carrier and the Pt atoms being bonded by Pt silicide bonds would be expected. 
Regarding claim 4, Vershinin already teaches a same or substantially the same Pt clusters supported onto SiC carrier as that of instantly claimed, therefore a same or substantially the same catalyst comprising regions between the silicon carbide carrier and the Pt clusters having increased electron contention, compared to other locations of the silicon carbide carrier” and/or “the other locations of the precious metal clusters as that of instantly claimed would be expected. 
Regarding claim 5 and 7, 19, Vershinin already teaches such limitations as discussed above. 
Regarding claim 6, Vershinin teaches Pt clusters supported onto SiC carrier (Fig. 2), wherein such cluster apparently comprises at least 2 or more Pt atoms because one atom Pt cannot form “cluster”. 
 Regarding claim 9, Vershinin already teaches the precious metal clusters being Pt clusters supported onto silicon carbide carrier, a same or substantially the same catalyst as that of instantly claimed, therefore, same or substantially the same feature of The number of CO molecules ……at 1 °C per min” as that of instantly claimed would be expected. 
Regarding claim 12, Vershinin already a same or substantially the same catalyst as that of instantly claimed, therefore, a same or substantially the same such catalyst is   an exhaust gas purifying catalyst would be expected. 
Regarding claim 13, Vershinin already a same or substantially the same catalyst as that of instantly claimed, therefore, same or substantially the same such catalyst is an electrode catalyst for a fuel cell would be expected. 
Regarding claim 20, Vershinin already teaches Pt cluster thickness being 0.4, 0.8 nm, therefore, it is readily apparent that the heights from the surface of the silicon carbide carrier to the apices of the precious metal clusters being with the claimed range.   Furthermore, it would have been obvious for one of ordinary skill in the art to adopt a same Pt cluster thickness (i.e. same height from the surface of silicon carbide carrier to the apices of Pt cluster being from 0.3 to 0.45 nm) as that of instantly claimed via routine optimization (see § MPEP 2144. 05 II) for help obtaining a SiC supported Pt nanocluster catalyst having improved catalytic activity for CO oxidation reaction as suggested by Vershinin (table 1, page 47 2nd para., page 47 last para.-page 48 first para.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vershinin (Synthesis and Properties of a Platinum Catalyst Supported on Plasma Chemical Silicon Carbide, High Energy Chemistry, 2017, vol 51, No. 1, pp 46-50) as applied above, and in view of Wang (Effect of Substrate Surface Reconstruction on Interaction with Adsorbates: Pt on 6H-SiC (0001) Langmuir 2010 26(10) 7227-7232).
Regarding claim 8, Vershinin does not expressly teach the SiC having Si being exposed. 
Wang teaches annealing the Pt deposited SiC can lead to surface structure changes, such as SiC having exposed Si regions and such regions being deposited with Pt clusters (section 2. Experiment Details, page 7229 section 3.2, page 7230 last 2 para., Fig 5 and Fig. 6). 
It would have been obvious for one of ordinary skill in the art to adopt such SiC having Si being exposed regions as shown by Wang to modify the catalyst of Vershinin because engineering such material’s surface can help control interface formation of such material as suggested by Wang (page 7227 last para.). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vershinin (Synthesis and Properties of a Platinum Catalyst Supported on Plasma Chemical Silicon Carbide, High Energy Chemistry, 2017, vol 51, No. 1, pp 46-50) as applied above, and in view of Nakayama (US2015/0247436).
In arguendo about Vershinin not expressly teach catalyst being exhaust gas purifying catalyst, Vershinin further discloses motor vehicle generated CO need go through oxidation for purification (page 46 left col.).  Nakayama teaches that SiC supported Pt catalyst can be used as exhaust gas purifying catalyst for purifying CO in exhaust gas (see para. [0029], [0030], [0044]). 
It would have been obvious for one of ordinary skill in the art to use Vershinin disclosed SiC supported Pt to practice Nakayama disclosed exhaust gas purifying catalyst because Vershinin disclosed such SiC supported nanocluster catalyst having improved CO oxidation activity as suggested by Vershinin and Nakayama requires a SiC supported Pt catalyst to purify CO in exhaust gas ([0029], [0030], [0044]). Furthermore, adopting well-known SiC supported Pt catalyst for purifying exhaust gas would have reasonable expectation of success for one of ordinary skill in the art  (see also MPEP 2143 KSR). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vershinin (Synthesis and Properties of a Platinum Catalyst Supported on Plasma Chemical Silicon Carbide, High Energy Chemistry, 2017, vol 51, No. 1, pp 46-50) as applied above, and in view of Hucul (US2012/0237855).
In arguendo about Vershinin not expressly teach catalyst being being an electrode catalyst for fuel cell, Vershinin further discloses industrial premises and household generated CO need go through purification (page 46 left col.).  
Hucul teaches modified carbon comprising silicon carbide supporting Pt can be an electrode catalyst for fuel cell (Fig. 1-2, para. [0013], [0053], [0056], claim 1-7 and 11).  
 It would have been obvious for one of ordinary skill in the art to use Vershinin disclosed SiC supported Pt nanocluster as electrode in fuel cell because SiC supported Pt can help provide an electrode catalyst with desired activity and enhanced durability as suggested by Hucul (para. [0012], [0055]). 

Response to Arguments
Applicant's arguments filed on 09/01/2022 have been fully considered but they are not persuasive.  In response to applicant’s arguments about Vershinin disclosed Pt cluster being hypothetical, Vershinin expressly teaches Pt clusters precipitated on the surface of silicon carbide nanoparticles (page 46 right col. last 10 lines), wherein TEM image showing presence of platinum cluster diameter close to 3-4 nm (page 47, Fig. 2 and right col. 2nd para.). In response to applicant’s arguments about Vershinin disclosed Pt cluster thickness being based on calculation of table 1, Vershinin discloses expressly average Pt cluster thickness on the order of 0.6 nm (page 47 right col. 2nd para.), while the calculation showing that surface area of Pt cluster depending on the Pt cluster thickness (table 1, page 47 right col. 3rd para.), wherein the thickness is not calculated or theoretical as applicant alleged.  Rather, Vershinin teaches the Pt cluster thickness affects platinum specific surface area wherein Pt cluster having a thickness range of 0.8-4 nm and Pt cluster with such thickness leading to high number of Pt surface atoms thus lead to high catalytic activity in the CO oxidation reaction (table 1, page 47 2nd para., page 47 last para.-page 48 first para.). Therefore, the claimed heights from the surface of SiC carrier to the apices of the precious metal cluster being less than 1.0 nm is taught by Vershinin disclosed Pt cluster thickness. 
Conclusion
Pertinent art of interest has been cited onto PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732